          Case 8:21-bk-10525-ES                  Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48                                       Desc
                                                  Main Document    Page 1 of 20



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 RON BENDER (SBN 143364)
 JULIET Y. OH (SBN 211414)
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 229-1234
 Facsimile: (310) 229-1244
 Email: RB@LNBYB.COM; JYO@LNBYB.COM




      Individual appearing without attorney
      Attorney for: Debtor and Debtor-in-Possession

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

 In re:                                                                       CASE NO.: 8:21-bk-10525-ES
                                                                              CHAPTER: 11
 THE SOURCE HOTEL, LLC,




                                                                                   NOTICE OF SALE OF ESTATE PROPERTY

                                                              Debtor(s).


 Sale Date: 09/30/2021                                                        Time: 2:00 pm

 Location: via ZoomGov (see information below)

Type of Sale:           Public         Private               Last date to file objections: 09/16/2021

Description of property to be sold:
Substantially all of the Debtor’s assets, comprised primarily of (i) a partially-constructed seven-story hotel with 178
rooms located in the City of Buena Park, County of Orange, California (the “Hotel”); (ii) the Debtor’s leasehold interest in
a 99-year ground lease with the Debtor’s affiliate, The Source at Beach, LLC, for the real property on which the Hotel is
being constructed; and (iii) flooring/carpeting, lighting, appliances, trade fixtures, furniture, furnishings and equipment.

Terms and conditions of sale:
 See Sale Notice attached.




                       To be determined at Auction and Hearing.
Proposed sale price: _________________________________


           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                                    F 6004-2.NOTICE.SALE
       Case 8:21-bk-10525-ES                   Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48                                       Desc
                                                Main Document    Page 2 of 20


Overbid procedure (if any):
See Sale Notice attached.


If property is to be sold free and clear of liens or other interests, list date, time and location of hearing:
September 30, 2021 at 2:00 p.m.

Hearing to be conducted via ZoomGov (see info below):

Meeting URL:    https://cacb.zoomgov.com/j/1608073838
Meeting ID:     160 807 3838
Password:       631396
Telephone:      (669) 254-5252 or (646) 828-7666


Contact person for potential bidders (include name, address, telephone, fax and/or email address):
 NAI Capital Commercial, Inc.
 Attn: Chris Jackson, Co-CEO
 15821 Ventura Blvd., Suite 320
 Encino, California 91436
 Office: (818) 933-2368
 Direct: (818) 905-2400 x.2368
 Facsimile: (818) 933-8120
 Email: cjackson@naicapital.com




Date: 09/09/2021




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                                       F 6004-2.NOTICE.SALE
Case 8:21-bk-10525-ES      Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48   Desc
                            Main Document    Page 3 of 20


 1   RON BENDER (SBN 143364)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
 6   Attorneys for Chapter 11 Debtor and
     Debtor-in-Possession
 7
 8
                           UNITED STATES BANKRUPTCY COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                      SANTA ANA DIVISION
11
     In re:                                    Case No.: 8:21-bk-10525-ES
12
13   THE SOURCE HOTEL, LLC, a                  Chapter 11
     California limited liability company,
14                                             NOTICE OF DEBTOR’S MOTION FOR
              Debtor and Debtor in             ENTRY OF ORDER: (1) AUTHORIZING
15            Possession.                      SALE OF SUBSTANTIALLY ALL OF THE
                                               DEBTOR’S ASSETS; (2) AUTHORIZING
16                                             THE DEBTOR’S ASSUMPTION AND
17                                             ASSIGNMENT OF GROUND LEASE AND
                                               DETERMINING CURE AMOUNT; (3)
18                                             WAIVING THE 14-DAY STAY PERIODS
                                               SET FORTH IN BANKRUPTCY RULES
19                                             6004(h) AND 6006(d); AND (4) GRANTING
                                               RELATED RELIEF
20
21                                             Auction/Sale Hearing:
                                               Date:    September 30, 2021
22                                             Time:    2:00 p.m.
                                               Place:   ZoomGov
23
24
25
26
27
28
                                                1
     Case 8:21-bk-10525-ES        Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48                Desc
                                   Main Document    Page 4 of 20


11          PLEASE TAKE NOTICE that a hearing and, if appropriate, an auction, will be

22   conducted on September 30, 2021 at 2:00 p.m. (Pacific Time), before the Honorable Erithe A.

33   Smith, United States Bankruptcy Judge, via ZoomGov (see ZoomGov instructions below), for the

44   Court to consider a motion (the “Motion”) filed by The Source Hotel, LLC, the debtor and debtor-

55   in-possession in the above-captioned Chapter 11 bankruptcy case (the “Debtor”), seeking the

66   entry of an order:

77          (A)     pursuant to 11 U.S.C. § 363(f), authorizing the Debtor to enter into that certain

88                  Standard Offer, Agreement And Escrow Instructions For Purchase Of Real Estate

99                  (Non-Residential) and that certain Sale Contract Addendum (together, the
10
10                  “APA”), in substantially the forms attached as Exhibit 1 to the Declaration of

11
11                  Chris Jackson annexed to the Motion (the “Jackson Declaration”), to sell

12
12                  substantially all of the Debtor’s assets, comprised primarily of (i) a partially-

13
13                  constructed seven-story hotel with 178 rooms located in the City of Buena Park,

14
14                  County of Orange, State of California (the “Hotel”), (ii) the Debtor’s leasehold

15
15                  interest in a 99-year ground lease with the Debtor’s affiliate, The Source at Beach,

16
16                  LLC (the “Ground Lease”), for the real property on which the Hotel is being

17
17                  constructed (the “Leasehold Interest”), and (iii) flooring and carpeting, lighting,

18
18                  appliances, trade fixtures, furniture, furnishings and equipment already owned by

19
19                  the Debtor (“FF&E,” and together with the Hotel and the Leasehold Interest, the
20
20                  “Assets”), free and clear of liens, claims, encumbrances and other interests under

21
21                  the terms and conditions set forth in the APA, to the qualified bidder who is

22
22                  determined by the Court to be the highest and best bidder (including its designees,

23
23                  the “Buyer”), as determined at an auction to be conducted before the Court, if

24
24                  appropriate, on September 30, 2021 at 2:00 p.m. (the “Auction”);

25
25          (B)     pursuant to 11 U.S.C. § 365, (i) authorizing the Debtor to assume the Ground

26
26                  Lease and assign such Ground Lease to the Buyer, and (ii) establishing that the
27
27                  amount necessary to cure the Debtor’s defaults under the Ground Lease (the

28
28                  “Cure Amount”) is $0;


                                                     2
     Case 8:21-bk-10525-ES         Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48                 Desc
                                    Main Document    Page 5 of 20


11          (C)     waiving the 14-day stay periods set forth in Rules 6004(h) and 6006(d) of the

22                  Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and

33          (D)     granting related relief as described in the Motion.

44   The complete bases of the Motion are set forth in the Memorandum of Points and Authorities

55   annexed to the Motion, the Jackson Declaration and the Declaration of Donald Chae (the “Chae

66   Declaration”) annexed to the Motion.

77          PLEASE TAKE FURTHER NOTICE the Assets are proposed to be sold and

88   transferred to the Buyer, free and clear of all liens, claims, encumbrances and interests of any

99   kind or nature whatsoever other than as provided in the APA, such that the order granting the
10
10   Motion (the “Sale Order”) shall be effective as a determination that any and all liens, claims,

11
11   encumbrances and interests shall be, and are, released with respect to the Assets as of the closing

12
12   of escrow (the “Closing”), except that such liens, claims, encumbrances and interests shall attach

13
13   to the Debtor’s interest in the sale proceeds in the order of their priority, with the same validity,

14
14   force and effect as they had in the Assets, subject to any rights, claims and defenses of the

15
15   Debtor.

16
16          PLEASE TAKE FURTHER NOTICE that, in order to maximize the value obtained by

17
17   the Debtor and its bankruptcy estate for the Assets, the Debtor has obtained Court approval of

18
18   certain bidding procedures in connection with the proposed sale/auction of the Assets (the

19
19   “Bidding Procedures”), which are described in Exhibit A hereto.
20
20          PLEASE TAKE FURTHER NOTICE that, while the Bidding Procedures allow for the

21
21   Debtor to select a stalking horse bidder for the Assets, the Bidding Procedures also contemplate

22
22   the sale of the Assets through an open auction in the event that a stalking horse bidder is not

23
23   selected.

24
24          PLEASE TAKE FURTHER NOTICE that the deadline for parties to submit written

25
25   bids for the Assets (a “Bid” or “Bids”) is September 23, 2021 at 4:00 p.m. (Pacific Time) (the

26
26   “Bid Deadline”). Bids may be transmitted electronically and must be received by the Debtor and
27
27   counsel to the Debtor on or before the Bid Deadline. A Bid received after the Bid Deadline shall

28
28   not constitute a Qualified Bid (as defined in the Bidding Procedures) unless the Debtor consents.


                                                      3
     Case 8:21-bk-10525-ES         Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48               Desc
                                    Main Document    Page 6 of 20


11           PLEASE TAKE FURTHER NOTICE that, to be deemed a Qualified Bid, each Bid

22   must comply with the requirements described in the Bidding Procedures and provide that the

33   Closing of the Sale of the Assets shall occur within fifty (50) calendar days following the date of

44   entry of the Sale Order.

55           PLEASE TAKE FURTHER NOTICE that, if you are interested in bidding for the

66   Assets and/or would like additional information regarding the Assets and/or the bidding process,

77   you may contact the Debtor’s real estate broker, NAI Capital Commercial, Inc., whose contact

88   information is set forth below:

99
                                         NAI Capital Commercial, Inc.
10
10                                       Attn: Chris Jackson, Co-CEO
                                        15821 Ventura Blvd., Suite 320
11
11                                         Encino, California 91436
                                            Office: (818) 933-2368
12
12
                                        Direct: (818) 905-2400 x.2368
13
13                                        Facsimile: (818) 933-8120
                                       Email: cjackson@naicapital.com
14
14

15
15           PLEASE TAKE FURTHER NOTICE that, due the COVID-19 pandemic, the Court
16
16   will conduct the Auction and the hearing on the Sale Motion using ZoomGov audio and video
17
17   technology. Hearing participants and members of the public may participate in and/or observe
18
18   the hearing using ZoomGov, free of charge. Individuals may connect by ZoomGov audio and
19
19   video using a personal computer (equipped with camera, microphone and speaker), or a handheld
20
20   mobile device with an integrated camera, microphone and speaker (such as an iPhone, iPad,
21
21   Android phone or Android tablet). The connection can be initiated by entering the “Meeting
22
22   URL” into a web browser on any of these devices, provided the device is connected to the
23
23   Internet.   Individuals connecting in this manner will be prompted for the Meeting ID and
24
24   Password shown below. Individuals may also connect to the hearing by telephone only, using
25
25   the telephone number provided below. Individuals connecting to the hearing by telephone will
26
26   also be prompted for the Meeting ID and Password. Neither a Zoom nor a ZoomGov account is
27
27   necessary to participate in or observe the hearing, and no pre-registration is required.
28
28


                                                      4
     Case 8:21-bk-10525-ES         Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48               Desc
                                    Main Document    Page 7 of 20


11          PLEASE TAKE FURTHER NOTICE that the audio portion of the hearing will be

22   recorded electronically by the Court and constitute its official record. All persons are strictly

33   prohibited from making any other recording of court proceedings, whether by video, audio,

44   “screenshot,” or otherwise.    Violation of this prohibition may result in the imposition of

55   monetary and non-monetary sanctions.

66          PLEASE TAKE FURTHER NOTICE that the following is the unique ZoomGov

77   connection information for the Auction and the hearing on the Motion:

88          Meeting URL:           https://cacb.zoomgov.com/j/1608073838
99          Meeting ID:            160 807 3838
            Password:              631396
10
10          Telephone:             (669) 254-5252 or (646) 828-7666

11
11

12
12          PLEASE TAKE FURTHER NOTICE that more information on appearing before the

13
13   the Court by ZoomGov is available in the “Notice of Video and Telephonic Appearance

14
14   Procedures     for   Judge   Erithe   A.   Smith’s    Cases”    on    the    Court’s   website   at

15
15   https://www.cacb.uscourts.gov/judges/honorable-erithe-smith          under     the     “Telephonic

16
16   Instructions” section.

17
17          PLEASE TAKE FURTHER NOTICE that complete copies of the Motion and the

18
18   documents submitted in support thereof will be provided upon written request to counsel for the

19
19   Debtor, whose contact information is set forth in the upper left-hand corner of the first page of

20
20   this Notice.

21
21          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

22
22   1(f), any interested party who wishes to oppose the relief requested in the Motion must, not later

23
23   than fourteen (14) days prior to the scheduled hearing date set forth above, file with the Clerk of

24
24   the Bankruptcy Court and serve upon counsel for the Debtor (whose contact information is set

25
25   forth in the upper left-hand corner of the first page of this Notice) and the Office of the United

26
26   States Trustee, “[a] complete written statement of all reasons in opposition thereto …,

27
27   declarations and copies of all evidence on which the responding party intends to rely, and any

28
28   responding memorandum of points and authorities.”


                                                     5
     Case 8:21-bk-10525-ES         Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48              Desc
                                    Main Document    Page 8 of 20


11          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

22   1(h), the failure to file and serve a timely opposition to the Motion may be deemed by the Court

33   to constitute consent to the relief requested in the Motion.

44   Dated: September 9, 2021                      THE SOURCE HOTEL, LLC

55

66

77                                                 By:
                                                           RON BENDER
88                                                         JULIET Y. OH
99                                                         LEVENE, NEALE, BENDER,
                                                                  YOO & BRILL L.L.P.
10
10                                                         Attorneys for Chapter 11 Debtor and
                                                           Debtor-in-Possession
11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19
20
20

21
21

22
22

23
23

24
24

25
25

26
26
27
27

28
28


                                                      6
     Case 8:21-bk-10525-ES   Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48   Desc
                              Main Document    Page 9 of 20


11

22

33

44

55

66

77
                                  EXHIBIT A
88

99                       [Notice of Bidding Procedures]
10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19
20
20

21
21

22
22

23
23

24
24

25
25

26
26
27
27

28
28


                                            7
Case 8:21-bk-10525-ES      Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48   Desc
                            Main Document    Page 10 of 20


 1   RON BENDER (SBN 143364)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
 6   Attorneys for Chapter 11 Debtor and
     Debtor-in-Possession
 7
 8
                           UNITED STATES BANKRUPTCY COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                      SANTA ANA DIVISION
11
12
     In re:                                    Case No.: 8:21-bk-10525-ES
13
14   THE SOURCE HOTEL, LLC, a                  Chapter 11
     California limited liability company,
15                                             NOTICE   OF  OPPORTUNITY   TO
              Debtor and Debtor in             PURCHASE SUBSTANTIALLY ALL OF
16            Possession.                      THE DEBTOR’S ASSETS AND THE
                                               BIDDING AND SALE PROCEDURES
17                                             RELATED THERETO
18
                                               Sale Auction and Hearing:
19                                             Date:     September 30, 2021
                                               Time:     2:00 p.m.
20                                             Place:    ZoomGov
21
22
23
24
25
26
27
28
                                                2
Case 8:21-bk-10525-ES       Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48               Desc
                             Main Document    Page 11 of 20


 1          PLEASE TAKE NOTICE that a hearing and, if appropriate, an auction, will be

 2   conducted on September 30, 2021, at 2:00 p.m. (Pacific Time), before the Honorable Erithe A.

 3   Smith, United States Bankruptcy Judge, via ZoomGov (see ZoomGov instructions below), for the

 4   Court to consider a motion (the “Sale Motion”) by The Source Hotel, LLC, the debtor and debtor-

 5   in-possession in the above-captioned Chapter 11 bankruptcy case (the “Debtor”), for Court

 6   approval of the sale of substantially all of the Debtor’s assets (collectively, the “Assets”),

 7   comprised primarily of (i) a partially-constructed seven-story hotel with 178 rooms located in the

 8   City of Buena Park, County of Orange, State of California (the “Hotel”), (ii) the Debtor’s

 9   leasehold interest in a 99-year ground lease with the Debtor’s affiliate, The Source at Beach,

10   LLC, for the real property on which the Hotel is being constructed (the “Leasehold Interest”) and

11   (iii) flooring and carpeting, lighting, appliances, trade fixtures, furniture, furnishings and

12   equipment already owned by the Debtor (collectively, “FF&E”).

13          PLEASE TAKE FURTHER NOTICE that, in connection with the proposed sale and

14   auction of the Assets, the Debtor has obtained Court approval of the bidding and sale procedures

15   described below (the “Bidding Procedures”). The proposed procedures are designed to ensure

16   that the highest price possible is paid for the Assets by a purchaser who has the financial ability

17   to close on the sale of the Assets (the “Sale”).

18          A.    Participation Requirements. To participate in the bidding process or otherwise be

19                considered for any purpose under the Bidding Procedures, a person or entity

20                interested in purchasing the Assets (a “Potential Bidder”) must deliver or have
21                previously delivered to the Debtor the following documents (the “Participation

22                Requirements”): (1) an executed non-disclosure agreement; (2) a statement

23                demonstrating a bona fide interest in purchasing the Assets; and (3) one of the

24                following: (i) written evidence of available funds, (ii) a firm commitment for

25                financing sufficient for the Potential Bidder to timely consummate the purchase of

26                the Assets, or (iii) other sufficient information, which may include current audited
27                financial statements and the latest unaudited financial statements of the potential

28                bidder and/or its equity holders, or such other form of financial disclosure and
                                                        3
Case 8:21-bk-10525-ES       Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48             Desc
                             Main Document    Page 12 of 20


 1              credit-quality support or enhancement that will allow the Debtor to make a

 2              reasonable determination as to the Potential Bidder’s financial and other capabilities

 3              to timely consummate the purchase of the Assets. Any Potential Bidder who has

 4              satisfied the foregoing Participation Requirements will be afforded due diligence

 5              access and additional information through access to an online data room.

 6         B.   Bid Deadline. The deadline for submitting written bids for the Assets (a “Bid” or

 7              “Bids”) is September 23, 2021 at 4:00 p.m. (Pacific Time) (the “Bid Deadline”).

 8              Such Bids may be transmitted electronically and must be received on or before that

 9              date and time by the Debtor and counsel to the Debtor. A Bid received after the Bid

10              Deadline shall not constitute a Qualified Bid (as defined below) unless the Debtor

11              consents.

12         C.   Bid Requirements. To be eligible to participate in the Auction (as defined below),

13              each Bid and each Potential Bidder submitting such a Bid (other than the Debtor’s

14              senior secured creditor, Shady Bird Lending, LLC (“Shady Bird”) and its Bid, if

15              any) must be determined by the Debtor, in consultation with Shady Bird and certain

16              individual EB-5 investors represented by Reid & Wise LLC (the “EB-5 Investors”),

17              to satisfy the conditions listed below (collectively, the “Bid Requirements”):

18              1.   Terms. The Bid must include either: (a) a proposed asset purchase agreement

19                   marked against the form of the asset purchase agreement and addendum

20                   thereto provided herewith (together, the “APA”) to show any proposed
21                   amendments thereto (the “Modified Agreement”) and a clean and executed

22                   Modified Agreement, or (b) in the case of Bids proposing a structure other than

23                   an asset purchase or as specified in the APA, such other proposed documents

24                   evidencing the proposed transaction.

25              2.   Contingencies. The Bid must include a statement that there are no conditions

26                   precedent to the bidder’s authority to enter into or consummate a definitive
27                   agreement.

28
                                                    4
Case 8:21-bk-10525-ES    Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48               Desc
                          Main Document    Page 13 of 20


 1              3.   Irrevocable. The Bid must state that such offer is binding and irrevocable until

 2                   the entry of an order approving the proposed Sale.

 3              4.   Identity of Bidder. A Bid must disclose the identity of each entity or person

 4                   that will be bidding or otherwise participating in connection with such Bid,

 5                   including, without limitation, any current director, officer, equity holder, or

 6                   other insider of the Debtor, and the complete terms of such participation or

 7                   agreement entered into with such entity.

 8              5.   Contact Information. A Bid must include the names and contact information

 9                   of authorized representatives of the bidder who will be available to answer

10                   questions regarding the Bid, including advisors and related parties.

11              6.   Deposit. A Bid must include a good-faith deposit in immediately available

12                   funds equal to four percent (4%) of the proposed purchase price for the Assets

13                   (the “Deposit”). If a Bid is identified as the Successful Bid (as defined below),

14                   and the bidder who submitted such Bid fails to timely close the Sale for any

15                   reason other than a material breach by the Debtor, the Deposit shall become

16                   non-refundable. The Deposit for each Qualified Bidder shall be held in a

17                   segregated trust account maintained by the Debtor’s bankruptcy counsel on

18                   terms acceptable to the Debtor and shall be returned (other than with respect to

19                   the Successful Bidder and any backup bidder) promptly after the approval of

20                   the Successful Bid at the Sale Hearing (as defined below).
21              7.   Financing Sources. A Bid must contain written evidence of available funds

22                   or a firm irrevocable commitment for financing sufficient to consummate the

23                   proposed Sale with appropriate contact information for such financing sources.

24         D.   Qualified Bidders And Bids. Potential Bidders who have satisfied the Participation

25              Requirements and Bid Requirements will be deemed “Qualified Bidders,” and Bids

26              that meet all of the Bid Requirements described above will be deemed “Qualified
27              Bids,” in each case, if the Debtor believes, in consultation with NAI and Shady Bird,

28              that such Bid would be consummated if selected as the Successful Bid.
                                                   5
Case 8:21-bk-10525-ES    Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48                Desc
                          Main Document    Page 14 of 20


 1         E.   Credit Bid by Shady Bird. Shady Bird is automatically deemed a Qualified Bidder

 2              and may participate in the Auction if it chooses to do so (but is not required to do

 3              so). Shady Bird shall have the right to credit bid up to the full amount of its allowed

 4              claim, as calculated in the Settlement Stipulation, at any time prior to the end of the

 5              Auction. Shady Bird shall not be required to post a Deposit in order to be deemed a

 6              Qualified Bidder, and Shady Bird’s qualification as a Qualified Bidder shall not

 7              cause it to forfeit a four percent (4%) credit against its claim.

 8         F.   Other Credit Bids. A secured party other than Shady Bird may submit a credit bid

 9              only if (1) such party has satisfied the Participation Requirements and Bid

10              Requirements; and (2) the submitted credit bid includes cash consideration sufficient

11              to pay in full all claims for which there are valid, perfected, and unavoidable liens

12              that are senior in priority to those of such party seeking to credit bid (including,

13              without limitation, the allowed claim of Shady Bird), unless such senior lien

14              holder(s) consent to alternative treatment.

15         G.   Auction. If two or more Qualified Bids for the Assets have been received and any

16              Qualified Bidder has indicated its/his/her intent to participate in the Auction, the

17              Debtor will conduct an Auction for the sale or other transfer of the Assets, which

18              Auction shall take place at the Sale Hearing (as defined below) at 2:00 p.m. (Pacific

19              Time) on September 30, 2021.

20         H.   No Collusion; Good Faith Bona Fide Offer. Each Qualified Bidder participating in
21              the Auction will be required to confirm on the record at the Auction that: (i) it has

22              not engaged in any collusion with respect to the bidding; and (ii) its Bid is a good-

23              faith bona fide offer and it intends to consummate the proposed transaction if

24              selected as the Successful Bidder.

25         I.   Initial Bid At Auction. The “Initial Bid” at the Auction will be the Qualified Bid

26              which the Debtor, in consultation with Shady Bird, has determined is the highest and
27              best bid received for the Assets. All bidding after the Initial Bid shall continue

28              thereafter in subsequent bid increments of at least $100,000.
                                                     6
Case 8:21-bk-10525-ES     Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48                Desc
                           Main Document    Page 15 of 20


 1         J.   Conducting the Auction. The Debtor, following consultation with NAI and Shady

 2              Bird, may conduct the Auction in the manner it reasonably determines, in its

 3              business judgment, will promote the goals of the bid process, will achieve the

 4              maximum value for all parties in interest and is not inconsistent with any of the

 5              provisions of the Bidding Procedures, the Bankruptcy Code or any order of the

 6              Bankruptcy Court entered in connection herewith. The Debtor, in consultation with

 7              Shady Bird, may (1) determine which Qualified Bid, if any, is the highest, best and

 8              otherwise financially superior offer and (2) reject at any time any Bid that is (i)

 9              inadequate or insufficient, (ii) not in conformity with the requirements of the

10              Bankruptcy Code or these Bidding Procedures, or (iii) contrary to the best interests

11              of the Debtor, its estate, and its creditors.

12         K.   Selection of the Successful Bid and Back-Up Bid. The Auction shall continue until

13              there is only one offer that the Debtor (following consultation with Shady Bird)

14              determines, subject to Court approval, is the highest or best offer from among the

15              Qualified Bidders submitted at Auction (the “Successful Bid”).          The Qualified

16              Bidder submitting the Successful Bid shall become the “Successful Bidder” and

17              shall have such rights and responsibilities of a purchaser, as set forth in the APA,

18              Modified Agreement or other transaction documents, as applicable. The Debtor

19              (after consultation with Shady Bird) shall also select a back-up bid (the “Back-Up

20              Bid”), with the consent of the Qualified Bidder submitting such Back-Up Bid, which
21              shall remain open and irrevocable until one (1) business day after the closing of the

22              Sale with the Successful Bidder or such later time as agreed to by the Qualified

23              Bidder submitting such Back-Up Bid.             In the event that, for any reason, the

24              Successful Bidder fails to close the transaction contemplated by the Successful

25              Bidder, the Debtor may elect to regard the Back-Up Bid as the highest or best bid for

26              the Assets, and the Debtor will be authorized to consummate the Sale or other
27              transaction contemplated by the Back-Up Bid without further order of the Court.

28
                                                      7
Case 8:21-bk-10525-ES       Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48                  Desc
                             Main Document    Page 16 of 20


 1          L.    Sale Hearing. The hearing to approve and authorize the Sale to the Successful

 2                Bidder (the “Sale Hearing”) shall be conducted immediately following the Auction

 3                at 12:00 p.m. (Pacific Time) on September 30, 2021 or at such other date and time

 4                set by the Court.

 5          M.    Stalking Horse Bid. The Debtor reserves the right to seek Court approval of a

 6                stalking horse bidder, provided that such Court approval of a stalking horse bidder is

 7                not inconsistent with any of the Bidding Procedures, unless otherwise agreed to by

 8                Shady Bird.

 9          N.    Reservation of Rights. The Debtor reserves the right to modify the Bidding

10                Procedures in its reasonable business judgment, in consultation with NAI and Shady

11                Bird, in any manner that will promote the goals of the Bidding Procedures,

12                including, without limitation: (a) extending the deadlines set forth in the Bidding

13                Procedures; (b) adjourning the Auction at the Auction and/or adjourning the Sale

14                Hearing in open Court without further notice; (c) adding procedural rules that are

15                reasonably necessary or advisable under the circumstances for conducting the

16                Auction; (d) canceling the Auction; and (e) rejection of any or all Bids.

17          PLEASE TAKE FURTHER NOTICE that further information regarding the Assets may

18   be obtained by contacting the Debtor’s real estate broker, NAI Capital Commercial, Inc. whose

19   contact information is as follows:

20          NAI Capital Commercial, Inc.
            Attn: Chris Jackson, Co-CEO
21
            15821 Ventura Blvd., Suite 320
22          Encino, California 91436
            Office: (818) 933-2368
23          Direct: (818) 905-2400 x.2368
            Facsimile: (818) 933-8120
24          Email: cjackson@naicapital.com
25
26   ///
27   ///
28
                                                      8
Case 8:21-bk-10525-ES       Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48                    Desc
                             Main Document    Page 17 of 20


 1           PLEASE TAKE FURTHER NOTICE that, due the COVID-19 pandemic, the Court

 2   will conduct the Auction and the hearing on the Sale Motion using ZoomGov audio and video

 3   technology. Hearing participants and members of the public may participate in and/or observe

 4   the hearing using ZoomGov, free of charge. Individuals may connect by ZoomGov audio and

 5   video using a personal computer (equipped with camera, microphone and speaker), or a handheld

 6   mobile device with an integrated camera, microphone and speaker (such as an iPhone, iPad,

 7   Android phone or Android tablet). The connection can be initiated by entering the “Meeting

 8   URL” into a web browser on any of these devices, provided the device is connected to the

 9   Internet.   Individuals connecting in this manner will be prompted for the Meeting ID and

10   Password shown below. Individuals may also connect to the hearing by telephone only, using the

11   telephone number provided below. Individuals connecting to the hearing by telephone will also

12   be prompted for the Meeting ID and Password. Neither a Zoom nor a ZoomGov account is

13   necessary to participate in or observe the hearing, and no pre-registration is required.

14           PLEASE TAKE FURTHER NOTICE that the audio portion of the hearing will be

15   recorded electronically by the Court and constitute its official record. All persons are strictly

16   prohibited from making any other recording of court proceedings, whether by video, audio,

17   “screenshot,” or otherwise. Violation of this prohibition may result in the imposition of monetary

18   and non-monetary sanctions.

19           PLEASE TAKE FURTHER NOTICE that the following is the unique ZoomGov

20   connection information for the Auction and hearing on the Sale Motion:
21
             Meeting URL:           https://cacb.zoomgov.com/j/1608073838
22           Meeting ID:            160 807 3838
             Password:              631396
23           Telephone:             (669) 254-5252 or (646) 828-7666
24
25   ///

26   ///

27   ///

28   ///
                                                       9
Case 8:21-bk-10525-ES     Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48              Desc
                           Main Document    Page 18 of 20


 1          PLEASE TAKE FURTHER NOTICE that more information on appearing before the

 2   the Court by ZoomGov is available in the “Notice of Video and Telephonic Appearance

 3   Procedures   for   Judge   Erithe   A.   Smith’s    Cases”   on    the   Court’s   website   at

 4   https://www.cacb.uscourts.gov/judges/honorable-erithe-smith under the “Telephonic Instructions”

 5   section.

 6   Dated: September 8, 2021                   THE SOURCE HOTEL, LLC

 7                                              By:     /s/ Juliet Y. Oh
 8                                                      RON BENDER
                                                        JULIET Y. OH
 9                                                      LEVENE, NEALE, BENDER,
                                                                 YOO & BRILL L.L.P.
10                                                      Attorneys for Chapter 11 Debtor and
                                                        Debtor-in-Possession
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   10
Case 8:21-bk-10525-ES                Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48                                       Desc
                                      Main Document    Page 19 of 20

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3   A true and correct copy of the foregoing document NOTICE OF SALE OF ESTATE PROPERTY will be
      served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
  4   and (b) in the manner stated below:
  5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  6   hyperlink to the document. On September 9, 2021, I checked the CM/ECF docket for this bankruptcy
      case or adversary proceeding and determined that the following persons are on the Electronic Mail
  7   Notice List to receive NEF transmission at the email addresses stated below:

  8            Ron Bender rb@lnbyb.com
               Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
  9            Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
               Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
 10             cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
               Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
 11            Nancy S Goldenberg nancy.goldenberg@usdoj.gov
               Peter F Jazayeri peter@jaz-law.com
 12            Daniel A Lev dlev@sulmeyerlaw.com,
                ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 13            Robert K Lu edw21600@gmail.com
               Kyle J Mathews kmathews@sheppardmullin.com
 14            Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
               Ho-El Park hpark@hparklaw.com
 15            Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
               United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 16
 17   2. SERVED BY UNITED STATES MAIL: On September 9, 2021, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 18   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 19   completed no later than 24 hours after the document is filed.

 20
      None.
 21
 22                                                                                    Service List continued on attached page

 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:21-bk-10525-ES                Doc 229 Filed 09/09/21 Entered 09/09/21 16:08:48                                       Desc
                                      Main Document    Page 20 of 20

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on September 9, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      Served via Overnight Mail
  5   Hon. Erithe A. Smith
      United States Bankruptcy Court
  6   Ronald Reagan Federal Building and Courthouse
      411 West Fourth Street, Suite 5040 / Courtroom 5A
  7   Santa Ana, CA 92701-4593

  8
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
  9   true and correct.

 10    September 9, 2021                 Stephanie Reichert                              /s/ Stephanie Reichert
       Date                              Type Name                                       Signature
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
